Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/9/2020, claim 1 is amended. No claims are newly added or canceled.
Claims 1-53 are pending in the instant application and are examined on the merits herein.
	Priority
The application is a National Stage entry of PCT/US2018/021977 filed on 3/12/2018, which claims priority to provisional application 62/471860 filed on 3/12/2017.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-31, drawn to a compound of Formula I, or a composition thereof;
Group II, claim(s) 32 and 33, drawn to a method of treating inflammation by administering a compound of Formula I;
Group III, claim(s) 32 and 34-41, drawn to a method of treating cancer or treating cancer metastasis by administering a compound of Formula I;
Group IV, claim(s) 42 and 43, drawn to a method of enhancing hematopoietic stem cell survival by administering a compound of Formula I;
Group V, claim(s) 44 and 45, drawn to a method of mobilizing cells from bone marrow by administering a compound of Formula I;
Group VI, claim(s) 32 and 46-48, drawn to a method of treating mucositis by administering a compound of Formula;
Group VII, claim(s) 32 and 49, drawn to a method of treating thrombosis by administering a compound of Formula I;
Group VIII, claim(s) 32, 50 and 51, drawn to a method of treating a cardiovascular disease by administering a compound of Formula I;
Group IX, claim(s) 52, drawn to a method of inhibiting transplant rejection by administering a compound of Formula I; and
Group X, claim(s) 32 and 53, drawn to a method of treating graft versus host disease by administering a compound of Formula I.

The species are the compounds of formula I.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, Applicant is required to elect a single disclosed/claimed species of formula I. A proper species election results when all structural variables are distinctly and uniquely defined.  For example, electing an R group to be methyl is proper whereas electing an R group to be alkyl is improper.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-27 and 29-53
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because even though the inventions of these groups require the technical feature of a compound of Formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Magnani et al. (US 2007/0054870, PTO-892).  Magnani et al. discloses the following compound, which anticipates the instant compound of Formula I (Figure 8A):

    PNG
    media_image1.png
    160
    765
    media_image1.png
    Greyscale


Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the applicant’s agent to request an oral election.  See MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571)272-6146.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DALE R MILLER/Primary Examiner, Art Unit 1623